Citation Nr: 0731367	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for vaginal and 
menstrual problems, to include as due to an undiagnosed 
illness. 

3.  Entitlement to service connection for non-cardiac chest 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for tendonitis and 
stiff achy joints, to include as due to an undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had periods of active military duty from June 
1983 to October 1983, November 1990 to July 1991, and March 
2003 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision also granted the 
veteran service connection for irritable bowel syndrome. 

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in July 2007. 

All issues except the PTSD issue are addressed in the REMAND 
section of this decision and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran does not have a current diagnosis of PTSD.





CONCLUSION OF LAW

PTSD was not incurred as due to service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for PTSD, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist her with the development of facts pertinent to her 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded her a VA examination 
addressing her claimed disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in letters issued between February 2004 and March 
2007.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the initial VCAA letter was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in multiple VCAA letters beginning in September 
2006.  In any event, any deficiencies of such notification 
would not be prejudicial in this case, involving only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In September 2005, the veteran had a VA psychiatric 
examination.  The examiner noted that the claims file was not 
reviewed; however, the veteran seemed to be a reliable and a 
relevant historian.  The veteran stated that she was not in 
combat but as a driver overseas she saw charred bodies and 
vehicles and witnessed oil wells that burned for three 
months.  She denied flashbacks, nightmares, and intrusive 
thoughts about her war experiences.  She stated that she did 
not have any psychogenic amnesia from her war experiences, 
and was not afraid to look into the future and that she did 
not have startled response.  She stated that she felt guarded 
at times, had trouble with sleep and decreased concentration 
and increased distractibility.  

The VA examiner stated that the veteran's affect was 
reactive, and her thought process was coherent and goal-
directed.  The veteran did not endorse any suicidal or 
homicidal, auditory or visual hallucinations.  Her long-term 
and short-term memory was intact and her insight and judgment 
were good.  The VA examiner diagnosed the veteran with 
chronic mild depression, without psychotic features and 
stated that the veteran did not meet the criteria for PTSD.  
The Board finds that the veteran has not been diagnosed with 
PTSD and that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  

Since the veteran does not have a diagnosed disability of 
PTSD it is noted that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran testified that after she returned from the Gulf 
War in 1992 she was put on antidepressants for PTSD.  The 
Board notes that after careful review of the veteran's post-
service medical records that the veteran was put on 
antidepressants for depression and not for PTSD. 

It is noted that since there is no diagnosis of PTSD the 
Board does not need to examine if the veteran does or does 
not have a verifiable stressor. 

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.


REMAND

As noted above, the claims of service connection for vaginal 
and menstrual problems, non-cardiac chest pain, muscle pain, 
and tendonitis and stiff achy joints are all predicated on a 
theory of an undiagnosed illness due to service in the 
Persian Gulf.

Under 38 C.F.R. § 3.317(a)(1)(i), service connection may be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multisymptom illnesses defined by a 
cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

As this regulation indicates that objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification, VA must take the veteran's 
subjective complaints into consideration in adjudicating 
these claims.  Accordingly, claims predicated on this theory 
need to be addressed by an examination focused on: (1) 
whether the claimed disorders are chronic in nature; and (2) 
if so, whether they are attributable to a known clinical 
diagnosis.

In the present case, however, the veteran's September 2005 VA 
examination report lacks that type of specificity.  It is 
clear from her hearing testimony that she continues to 
present subjective complaints pertaining to the claimed 
disorders.  The examiner rendered diagnoses of disorders 
pertaining to the feet, right shoulder, and bilateral ankles; 
chronic pelvic pain, status post laparoscopy and excision of 
the right paratubal cyst; a history of recurrent yeast 
infections with vaginitis and paratubal and ovarian cysts; 
and a history of noncardiac chest pain without recurrence.  
Cryptically, the examiner noted that the veteran "has no 
undiagnosed illnesses" attributable to time in the Gulf War 
but had "diagnoses that are related to her current 
complaints."  The conclusions provided by the examiner do 
not possess the type of specificity required given the 
detailed provisions of 38 C.F.R. § 3.317, and a more thorough 
examination is thus "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of her claimed vaginal and 
menstrual problems, non-cardiac chest 
pain, muscle pain, and tendonitis and 
stiff achy joints.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, and 
for each of the veteran's claimed 
disorders, the examiner is requested to 
answer the following questions:

a) Does the veteran have a chronic 
disorder pertaining to her claimed 
disability?

b) If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically.

c) For each known clinical diagnosis 
rendered in conjunction with the 
veteran's claimed disorders, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
such disorder is etiologically related to 
the veteran's periods of active duty 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Following completion of this 
development, the examination report 
should be reviewed to ensure that all 
questions have been answered with the 
specificity required by this REMAND.  It 
is again noted that 38 C.F.R. § 3.317 is 
a very detailed regulation requiring such 
a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for vaginal and 
menstrual problems, non-cardiac chest 
pain, muscle pain, and tendonitis and 
stiff achy joints should be 
readjudicated, all with consideration of 
38 C.F.R. § 3.317.  If the determination 
of one or more of these claims remains 
adverse to the veteran, she should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


